  8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 1 of 16 - Page ID # 96




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

EMMANUEL S. YANGA,                                          8:19CV420

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES;
ROBERT MADSEN, MICHELE
WILHELM, A. LARSON, F. HOWARD,
RATHJI, DZULYNSKY, P. LARSON,
EASTMAN, M. SPAINHOWER,
PETER, WESSEL, SCHAFFER, and
M. PATIDA,

                    Defendants.


       Plaintiff, Emmanuel S. Yanga, filed a pro se Complaint on September 23,
2019, when he was an inmate at the Nebraska State Penitentiary in Lincoln (“NSP”
or “NSP-LN”). The court conducted an initial review of Plaintiff’s Complaint and
determined it was subject to preservice dismissal under 28 U.S.C. §§ 1915(e)(2) and
1915A for failure to state a claim upon which relief may be granted, and, with respect
to some claims, for lack of subject matter jurisdiction. However, the court on its own
motion gave Plaintiff leave to amend, which was accomplished on October 13, 2020.
The court now conducts an initial review of Plaintiff’s Amended Complaint (Filing
17) to determine whether summary dismissal is appropriate, or whether this action
should proceed to service of process.

                     I. STANDARDS ON INITIAL REVIEW

      The court is required to conduct an initial review of “a complaint in a civil
action in which a prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity.” 28 U.S.C. ' 1915A(a). On such initial review,
  8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 2 of 16 - Page ID # 97




the court must dismiss the complaint if it: “(1) is frivolous, malicious, or fails to state
a claim upon which relief may be granted; or (2) seeks monetary relief from a
defendant who is immune from such relief.” 28 U.S.C.A. ' 1915A(b). See also 28
U.S.C. ' 1915(e)(2)(B) (requiring dismissal of in forma pauperis complaints “at any
time” on the same grounds as ' 1915A(b)).1

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[ ] their claims across the line from conceivable to
plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege

      1
         Although Plaintiff was released from prison after the filing of his Amended
Complaint, it remains subject to initial review under 28 U.S.C. § 1915A for a
determination of whether summary dismissal is appropriate. See Stanko v. Sheridan
Cty., No. 8:20CV294, 2020 WL 6707360, at *1 (D. Neb. Nov. 13, 2020); Mister v.
Obadina, No. 19-CV-00148-NJR, 2019 WL 1978343, at *1 n. 2 (S.D. Ill. May 3,
2019) (“A Section 1915A review is triggered when the plaintiff is a prisoner at the
time of filing the complaint, whether or not the plaintiff is subsequently released
from prison.”) (citing Jaros v. Ill. Dep't of Corr., 684 F.3d 667, 669 n. 1 (7th Cir.
2012)). Plaintiff was also re-granted leave to proceed in forma pauperis following
his release from prison. (See Filing 27.)

                                            2
  8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 3 of 16 - Page ID # 98




facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).

                  II. SUMMARY OF AMENDED COMPLAINT

       Plaintiff’s Amended Complaint is substantially similar to his prior pleading.
Plaintiff declares that “[t]his is a 42 U.S.C. §1983 action … alleging violation of his
constitutional rights and seeking monetary damage, declaration judgment, and
injunctive relief.” (Filing 17 at 1.) Common law tort claims are also asserted.

      Named as Defendants are the Nebraska Department of Correctional Services
(“NDCS”) and thirteen NDCS employees, who are sued in their individual capacities
only.2 (Filing 17, ¶¶ 3, 4.) The individual Defendants are grouped into three
categories: First are Defendants Robert Madsen and Michele Wilhelm,3 who
allegedly are “responsible for the operation and management of NSP-LN” and
“ultimately responsible for the training and supervision of coorectional [sic]
personnel employed at NSP-LN.” (Filing 17, ¶ 3.) The second group of Defendants
includes five “UM-CM[s] at NSP,”4 identified as A. Larson, F. Howard, Rathji,
Dzulysky, and P. Larsen, who allegedly are the “officer[s]-in-charge of the 8 a.m. to
4 p.m. shift of correctional personnel.” (Filing 17, ¶ 4.) And in the third group of
Defendants are six “correctional officers at NSP,” who are identified as Eastman, M.
Spainhower, Peter, Wessel, Schaffer, and M. Partida. (Filing 17, ¶ 4.)

       Plaintiff alleges he was attacked by a fellow inmate on February 10, 2016,
who used a padlock inside a sock as a weapon. Plaintiff complains his grievances
about the incident were not properly handled, and no corrective action was taken.
(Filing 17, ¶¶ 5-8, 13.) Plaintiff also alleges that on July 28, 2018, he was “assaulted


      2
        The Nebraska Department of Correctional Services is named as a Defendant
in the caption, but is not identified as a Defendant in the body of the Amended
Complaint. In its previous Memorandum and Order, the court dismissed all claims
alleged against NDCS.
      3
        Madsen is the NDSC Deputy Director for Prisons, and Wilhelm is the NSP
Warden.
      4
        Presumably, a “UM” is a unit manager, and a “CM” is a case manager.

                                           3
  8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 4 of 16 - Page ID # 99




while on restraint” by the six correctional officers and did not receive proper medical
care for his injuries. (Filing 17, ¶¶ 10, 11.) Plaintiff also generally alleges that
Defendants have “targeted” him with “short burst[s]” of force to teach him a lesson,
and have “triggered” him to be placed in the “hole” or administrative segregation.
(Filing 17, ¶¶ 8, 9, 12.)

       Plaintiff sets out four causes of action: (1) a claim that he was denied “due
process of law in violation of the 8th and 14th Amendments” because he “was
attacked and assaulted with a dangerous weapon and Defendants failed to protect
him,” and also because his “grievances [have] been confiscated or not given due
process properly” (Filing 17, ¶¶ 14, 15); (2) a claim that Defendants violated
“Plaintiff’s 1st and 14th Amendment rights to be free of retaliation and unjustified or
excessive force” (Filing 17, ¶¶ 16, 17); (3) a claim that “Defendants violated federal
and state law of assault and battery and the regulations of [NDCS] with respect to
the lawful use of force” when Plaintiff “was assaulted and attacked with a dangerous
weapon while confined in prison,” and when he “was assaulted by Defendants and
pushed while he was handcuffed and [hit] with knees in prison.” (Filing 17, ¶¶ 18,
19); and (4) a claim that “Defendants violated the state and federal law of conversion
and the regulations of [NDCS] with respect to the handling of prisoners[’] rights to
be free from such discrimination” (Filing 17, ¶¶ 20, 21).

                           III. DISCUSSION OF CLAIMS

                               A. First Cause of Action

       Plaintiff first complains he was attacked by another inmate in 2016. “[P]rison
officials have a duty ... to protect prisoners from violence at the hands of other
prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994). However, prison officials
do not incur constitutional liability for every injury suffered by a prisoner. Id. at 834.
In order to prevail on an Eighth Amendment failure-to-protect claim, an inmate must
make two showings. First, the inmate must demonstrate that he or she is
“incarcerated under conditions posing a substantial risk of serious harm.” Jensen v.
Clarke, 73 F.3d 808, 810 (8th Cir. 1996) (quoting Farmer v. Brennan, 511 U.S. 825,
834 (1994)). The second requirement concerns the state of mind of the prison official
who is being sued. Id. It mandates that the inmate show that the official “knows of


                                            4
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 5 of 16 - Page ID # 100




and disregards an excessive risk to inmate health or safety; the official must both be
aware of facts from which the inference could be drawn that a substantial risk of
serious harm exists, and [the official] must also draw the inference.” Id. (internal
quotation omitted). This subjective requirement is necessary because “only the
unnecessary and wanton infliction of pain implicates the Eighth Amendment.” Id.
(internal quotation omitted). Plaintiff’s Amended Complaint does not contain any
facts to show that he was at substantial risk of being attacked by the other inmate or
that any Defendant knew of and disregarded that risk. Plaintiff was informed by the
court that his original Complaint was deficient in this respect, but he taken no steps
to correct this deficiency. Thus, no plausible failure-to-protect claim is alleged.

       Second, Plaintiff again claims his grievances about the attack were not
properly handled. As the court previously informed Plaintiff, this is not a
constitutional violation. See Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993)
(holding that inmates have no liberty interest in the processing of their grievances,
such as would support § 1983 claim for prison officials’ failure to pick up inmate’s
completed grievance forms or investigate inmate’s grievances); McGrone v. Boyd,
No. 8:18CV233, 2019 WL 2583841, at *3 (D. Neb. June 24, 2019) (holding inmate
did not have viable due process claim against warden for ignoring his grievances).

       Also, as the court explained in its previous Memorandum and Order, NDCS,
as a state agency, is a not a “person” within the meaning of 42 U.S.C. § 1983, and,
under the Eleventh Amendment, is immune from suit in federal court for monetary,
declaratory, and injunctive relief. See Yanga v. Nebraska Dep’t Corr. Servs., No.
8:19CV420, 2020 WL 4784723, at *2 (D. Neb. Aug. 18, 2020).

     In sum, Plaintiff’s First Cause of Action fails to state a claim upon which relief
may be granted against any Defendant, and it will be dismissed.

                              B. Second Cause of Action

       Plaintiff claims he was “assaulted while on restraint” by the six correctional
officers. “It is well established that a malicious and sadistic use of force by a prison
official against a prisoner, done with the intent to injure and causing actual injury, is
enough to establish a violation of the Eighth Amendment’s cruel and unusual


                                           5
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 6 of 16 - Page ID # 101




punishment clause.” Williams v. Jackson, 600 F.3d 1007, 1012 (8th Cir. 2010)
(internal quotations omitted); see also United States v. Miller, 477 F.3d 644, 647
(8th Cir. 2007) (“One acts ‘maliciously’ by undertaking, without just cause or
reason, a course of action intended to injure another; in contrast, one acts
‘sadistically’ by engaging in extreme or excessive cruelty or by delighting in
cruelty.” (quoting Howard v. Barnett, 21 F.3d 868, 872 (8th Cir. 1994)). “[T]he core
judicial inquiry is ‘whether force was applied in a good-faith effort to maintain or
restore discipline, or maliciously and sadistically to cause harm.’” Santiago v. Blair,
707 F.3d 984, 990 (8th Cir. 2013) (quoting Hudson v. McMillian, 503 U.S. 1, 9
(1992)); see also Ward v. Smith, 844 F.3d 717, 721 (8th Cir. 2016) (“Because the
use of force is sometimes required in prison settings, guards are liable only if they
are completely unjustified in using force, i.e., they are using it maliciously and
sadistically”). Factors to be considered include “the need for the application of force,
the relationship between the need and the amount of force that was used, and the
extent of injury inflicted.” Whitley v. Albers, 475 U.S. 312, 321 (1986)).

       “Whether the force used was reasonable is ‘judged from the perspective of a
reasonable officer on the scene’ and in light of the particular circumstances.” Story
v. Norwood, 659 F.3d 680, 686 (8th Cir. 2011) (quoting Graham v. Connor, 490
U.S. 386, 396-97 (1989)). “To prevail on a § 1983 claim, a plaintiff must show each
individual defendant’s personal involvement in the alleged violation.” Kingsley v.
Lawrence Cty., 964 F.3d 690, 700 (8th Cir. 2020) (quoting White v. Jackson, 865
F.3d 1064, 1081 (8th Cir. 2017)).

      Plaintiff’s original Complaint provided little factual information regarding the
alleged assault. The Amended Complaint is marginally better, as Plaintiff alleges:

            On July 28, 2018, later, during the described in paragraphs 7
      through 9, supra,5 plaintiff again has been assaulted while on restraint


      5
        In these paragraphs, Plaintiff alleges, inter alia, that he “suffered discomfort
of those fractures/injuries” he sustained 28 months earlier when he was attacked by
another inmate, and that he “then indicated that his injury actually prevent[ed] him
from timely filing grievances and that his untimely grievances was confiscated
unprocessed; and still plaintiff continue[d] follow up and exhausting grievances, and

                                           6
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 7 of 16 - Page ID # 102




      by Officer M. Spainhower and Officers Wessel, Schaffer, Peter,
      Eastman, M. Partida after Plaintiff cooperated and did not resist to be
      restrained. The above mentioned Defendants used excessive of [sic]
      force against Plaintiff that intentionally caused serious physical
      injuries. The above mentioned Defendants pushed repeatedly Plaintiff
      even after Plaintiff told them there was no need of doing so, this made
      Defendant Spainhower angry causing him to swept [sic] Plaintiff’s legs
      making Plaintiff fall on the ground hard, and then after he was on the
      ground he was beaten on the ribs area with Defendants[’] knees, which
      resulted in Plaintiff sustaining one rib popped up. The Defendants
      hitting him on the ribs were Officers Wessel, Schaffer, Peter, Eastman,
      and M. Partida.

             Plaintiff, after suffering his rib popped up, bruises, cuts, injured
      wrist, and pain he was not taken to the medical department to be treated
      for those injuries. Instead, he was taken to a holding cell. While in the
      holding cell, Plaintiff requested medical assistance letting the officers
      know that he was in so much pain. In response, the above mentioned
      Defendants threatened Plaintiff and made racial slurs, and harrased [sic]
      him.

(Filing 17, ¶ 10.)

       For purposes of initial review, the court must accept as true all of plaintiff’s
factual allegations and afford him “all reasonable inferences that can be drawn from
those allegations.” See Jackson v. Nixon, 747 F.3d 537, 540-41 (8th Cir. 2014).
Applying that standard, the court finds Plaintiff has stated a plausible excessive force
claim against Defendants M. Spainhower, Wessel, Schaffer, Peter, Eastman, and M.
Partida, all of whom are alleged to have directed participated in physically assaulting
Plaintiff, without any justification, and inflicting injuries. But as to the other seven
individual Defendants, no facts are alleged to state a plausible excessive force claim.


providing notification to Defendants concerning … not handling the grievances
properly and use [of] unjustified force against plaintiff” (Filing 17, ¶ 7); that
“Defendants influence and conspiracy all defendants listed and more target or to give
Plaintiff a short burst at all time unjustify [sic] force to teach him a lesson” (Filing
17, ¶ 8); and that “Defendants trigger plaintiff all times to be taken to the ‘hole’ in
any kind of situations and placed there for long terms” (Filing 17, ¶ 9).

                                           7
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 8 of 16 - Page ID # 103




       An officer can be liable for failing to intervene to prevent the excessive use of
force “where the officer is aware of the abuse and the duration of the episode is
sufficient to permit an inference of tacit collaboration,” Krout v. Goemmer, 583 F.3d
557, 565 (8th Cir. 2009), but that is not the case here. Plaintiff does not claim that
any other Defendant witnessed the alleged assault.

        The fact that Defendants Madsen and Wilhelm allegedly are “responsible for
the operation and management of NSP-LN” and “ultimately responsible for the
training and supervision of coorectional [sic] personnel employed at NSP-LN” does
not permit a finding of liability. Likewise, the allegation that Defendants A. Larson,
F. Howard, Rathji, Dzulysky, and P. Larsen are the “officer[s]-in-charge of the 8
a.m. to 4 p.m. shift of correctional personnel” does not permit a finding of liability.
“It is well settled that § 1983 does not impose respondeat superior liability.” Hughes
v. Stottlemyre, 454 F.3d 791, 798 (8th Cir. 2006) (internal quotation marks omitted).
Supervisors can incur liability “for their personal involvement in a constitutional
violation, or when their corrective inaction amounts to deliberate indifference to or
tacit authorization of violative practices,” Langford v. Norris, 614 F.3d 445, 460 (8th
Cir. 2010) (quoting Choate v. Lockhart, 7 F.3d 1370, 1376 (8th Cir. 1993)), but
Plaintiff makes no such allegation.

       The Eighth Amendment's prohibition on cruel and unusual punishment also
protects prisoners from deliberate indifference to objectively serious medical needs.
See Gregoire v. Class, 236 F.3d 413, 417 (8th Cir. 2000). An objectively serious
medical need is one “diagnosed by a physician as requiring treatment, or is so
obvious that even a layperson would easily recognize the necessity for a doctor's
attention.” Jones v. Minnesota Dep't of Corr., 512 F.3d 478, 481 (8th Cir. 2008)
(internal quotation marks omitted). A plaintiff claiming deliberate indifference must
show an objectively serious medical need that the “defendant actually knew of, but
deliberately disregarded.” McRaven v. Sanders, 577 F.3d 974, 980 (8th Cir. 2009).
“In order to demonstrate that a defendant actually knew of, but deliberately
disregarded, a serious medical need, the plaintiff must establish a mental state akin
to criminal recklessness: disregarding a known risk to the inmate's health.” Vaughn
v. Gray, 557 F.3d 904, 908 (8th Cir. 2009) (internal quotation omitted). “This
onerous standard requires a showing more than negligence, more even than gross
negligence, but less than purposefully causing or knowingly bringing about a


                                           8
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 9 of 16 - Page ID # 104




substantial risk of serious harm to the inmate.” Thompson v. King, 730 F.3d 742,
746-47 (8th Cir. 2013) (internal quotation marks and citations omitted).

       Once again giving Plaintiff the benefit of all reasonable inferences that can be
drawn from the allegations of his Amended Complaint, the court finds that a
plausible claim for deliberate indifference to Plaintiff’s objectively serious medical
needs is stated against Defendants M. Spainhower, Wessel, Schaffer, Peter,
Eastman, and M. Partida, who allegedly placed Plaintiff in a holding cell rather than
taking him to the medical department for treatment of his popped rib, bruises, cuts,
and injured wrist. But as to the other seven individual Defendants, who are not
alleged to have had any knowledge of Plaintiff’s injuries, no plausible claim for
relief is stated. “[T]he failure to treat a medical condition does not constitute
punishment within the meaning of the Eighth Amendment unless prison officials
knew that the condition created an excessive risk to the inmate's health and then
failed to act on that knowledge.” Long v. Nix, 86 F.3d 761, 765 (8th Cir.1996).

        It is next alleged that “Defendants influence and conspiracy all defendants
listed and more target or to give plaintiff a short burst at all time unjustly force to
teach him a lesson.” (Filing 17, ¶ 8) Plaintiff’s original Complaint contained the
same allegation. (Filing 1, ¶ 8.) The court still does not understand this allegation,
but to the extent Plaintiff is complaining that Defendants laid hands on him at some
time other than July 28, 2018, not “every malevolent touch by a prison guard gives
rise to a federal cause of action.” Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (quoting
In Hudson v. McMillian, 503 U.S. 1, 9 (1992)). An inmate who complains of a “push
or shove” that causes no discernible injury almost certainly fails to state a valid
excessive force claim. Id. To the extent Plaintiff may be attempting to allege the
existence of a conspiracy, he has failed to plead necessary facts. To state a § 1983
conspiracy claim, a plaintiff must allege “an agreement between the parties to inflict
a wrong against or injury upon another, and an overt act that results in damage. A
plaintiff must allege with sufficient particularity and demonstrate with specific
material facts that the parties reached some agreement and conspired together to
deprive plaintiff of a federal right.” Gometz v. Culwell, 850 F.2d 461, 464 (8th Cir.
1988). And if this allegation is intended to state a First Amendment retaliation claim,
it fails because there is no apparent causal connection between the alleged targeting
and any protected activity in which Plaintiff may have engaged. “To prevail on a §


                                          9
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 10 of 16 - Page ID # 105




1983 claim for retaliation in violation of the First Amendment, [Plaintiff] must
demonstrate (1) that he engaged in a protected activity; (2) that the government
official took adverse action against him that would chill a person of ordinary
firmness from continuing in the activity; and (3) that the adverse action was
motivated at least in part by the exercise of the protected activity. Santiago v. Blair,
707 F.3d 984, 991 (8th Cir. 2013). “In brief, the plaintiff must show the official took
the adverse action because the plaintiff engaged in the protected speech.” Beaulieu
v. Ludeman, 690 F.3d 1017, 1025 (8th Cir. 2012) (quoting Revels v. Vincenz, 382
F.3d 870, 876 (8th Cir. 2004)).

       Finally, Plaintiff realleges his general complaints about being placed in the
“hole” or administrative segregation. A prisoner must demonstrate he has suffered
“atypical and significant hardship ... in relation to the ordinary incidents of prison
life” to establish a claim under the Fourteenth Amendment Due Process clause.
Ballinger v. Cedar Cty., 810 F.3d 557, 560 (8th Cir. 2016) (quoting Sandin v.
Conner, 515 U.S. 472, 484 (1995)). The Eighth Circuit has “consistently held that a
demotion to [administrative] segregation, even without cause, is not itself an atypical
and significant hardship.” Id. at 562 (quoting Orr v. Larkins, 610 F.3d 1032, 1034
(8th Cir. 2010)). Because Plaintiff has not alleged any additional facts, no plausible
due process claim is stated in the Amended Complaint.

       In sum, Plaintiff has alleged sufficient facts in the Amended Complaint to
state plausible Eighth Amendment claims against the six correctional officers,
Defendants M. Spainhower, Wessel, Schaffer, Peter, Eastman, and M. Partida, for
their use of excessive force and deliberate indifference to Plaintiff’s resulting
medical needs. As to all other individual Defendants, however, no plausible claim
for relief is stated. And, for reasons already explained in connection with Plaintiff’s
First Cause of Action, no § 1983 claim alleged in the Second Cause of Action can
be maintained against NDCS.6



      6
       Plaintiff’s request for injunctive relief is moot because he is no longer suing
Defendants in their official capacities and because he is no longer a prisoner at NSP.
See Randolph v. Rodgers, 253 F.3d 342, 345 (8th Cir. 2001) (when actions required
by injunction would be impossible for correctional-center defendants to execute

                                          10
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 11 of 16 - Page ID # 106




                        C. Third and Fourth Causes of Action

       Plaintiff’s state law claims against the prison officials must be dismissed.
Plaintiff’s claims are based on conduct by prison officials during the course and
scope of their employment. Therefore, Plaintiff is limited to asserting state law
claims against them in their official capacities under the Nebraska State Tort Claims
Act, Neb. Rev. Stat. §§ 81-8,209, et seq. See Bohl v. Buffalo County, 557 N.W.2d
668 (Neb. 1997) (holding that if off-duty police officer was acting within the scope
of his employment, the Tort Claims Act would apply and bar a suit against the officer
in his individual capacity); Guerry v. Frakes, No. 8:15CV323, 2016 WL 4991501,
at *2 (D. Neb. Sept. 16, 2016) (dismissing with prejudice individual-capacity claims
alleged against NDCS employees).

       Any state law claim alleged against NDCS must also be dismissed. Absent
consent, the Eleventh Amendment bars claims for damages by private parties against
a state, state instrumentalities, and an employee of a state sued in the employee’s
official capacity. See, e.g., Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 619 (8th
Cir. 1995); Dover Elevator Co. v. Arkansas State Univ., 64 F.3d 442, 446-47 (8th
Cir. 1995). Although the Nebraska Legislature has waived sovereign immunity for
certain kinds of tort against the State of Nebraska and its agencies, this waiver does
not extend to actions maintained in federal court. Miller v. Nebraska Department of
Correctional Services, No. 4:04CV3228, 2005 WL 3072198, at *1 (D. Neb. Nov.
15, 2015). The State Tort Claims Act grants exclusive jurisdiction over those claims
to “the district court of the county in which the act or omission complained of
occurred....” Neb. Rev. Stat. § 81-8, 214 (Westlaw 2020).

       Plaintiff’s Amended Complaint makes reference to “federal law … of assault
and battery” in the Third Cause of Action, (Filing 17, ¶ 19), but “there is no federal
common law claim for assault or battery.” Henderson v. Williams, No. 3:10-CV-
1621 (JCH), 2013 WL 1984545, at *3 n.3 (D. Conn. May 13, 2013). Moreover,
“Section 1983 imposes liability for violations of rights protected by the Constitution,
not for violations of duties of care arising out of tort law. Remedy for the latter type

because plaintiff was moved to another institution , plaintiff’s claims for injunctive
relief against defendants were moot).

                                          11
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 12 of 16 - Page ID # 107




of injury must be sought in state court under traditional tort-law principles.” Baker
v. McCollan, 443 U.S. 137, 146 (1979); see Boyler v. City of Lackawanna, 287 F.
Supp. 3d 308, 323 (W.D.N.Y. 2018) (“The Court has not found any case that
recognizes either an assault or a battery claim grounded in § 1983, and Plaintiff’s
counsel failed to provide a satisfactory reason during oral argument for recognizing
federal assault and battery claims in this context.”), aff’d, 765 F. App’x 493 (2d Cir.
2019), cert. denied sub nom. Boyler v. City of Lackawanna, New York, 140 S. Ct. 63
(2019).

       Likewise unavailing is the reference to “federal law of conversion” in the
Fourth Cause of Action. (Filing 17, ¶ 21.) See Odeh v. City of Baton Rouge/Par. of
E. Baton Rouge, 731 F. App’x 288, 291 (5th Cir. 2018) (“The section 1983 claims
alleging misappropriation and conversion fail for a reason even more fundamental
than the one the district court cited: they are rights created under state law, but
section 1983 is only a vehicle for enforcing rights ‘secured by the Constitution and
laws’ of the United States.” (quoting 42 U.S.C. § 1983)). Plaintiff’s “conversion”
claim presumably relates to the alleged confiscation of his grievances, but there are
not sufficient facts alleged to state a plausible due process claim. While a section
1983 plaintiff may prevail on a procedural due process claim when deprived of
property as the result of an established state procedure, the Parratt-Hudson doctrine7
limits the due process inquiry to the adequacy of post-deprivation state remedies if
the conduct of the state officials is random and unauthorized. See McCracken v.
Camp, No. CV85-L-284, 1986 WL 8572, at *2 (D. Neb. Aug. 1, 1986) (holding that
inmate’s ability to bring state court action provided all the process that was due).

       In sum, the Third and Fourth Causes of Action do not state claims upon which
relief may be granted, and they will be dismissed.



      7
        See Parratt v. Taylor, 451 U.S. 527, 53-45 (1981), overruled in part on other
grounds, Daniels v. Williams, 474 U.S. 327 (1986); Hudson v. Palmer, 468 U.S.
517, 529-37 (1984); see also Zinermon v. Burch, 494 U.S. 113, 128-32 (1990)
(explaining that the rationale behind the Parratt-Hudson doctrine is that states could
not predict and therefore could not be expected to safeguard against random and
unauthorized deprivations through pre-deprivation processes).

                                          12
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 13 of 16 - Page ID # 108




                                 IV. CONCLUSION

       This case may proceed to service of process against the six NDCS correctional
officers, in their individual capacities only, and only with respect to two Eighth
Amendment claims that are alleged in the Second Cause of Action of Plaintiff’s
Amended Complaint: (1) the use of excessive force against Plaintiff on July 28,
2018; and (2) deliberate indifference to Plaintiff’s objectively serious medical needs
as a result of injuries sustained in the July 28, 2018 incident. All other claims alleged
against these six Defendants, and all claims alleged against other Defendants, are
subject to preservice dismissal under 28 U.S.C. §§ 1915(e)(2) and 1915A.

       Plaintiff has not provided the complete names of the six correctional officers
who are the remaining Defendants.8 From the court’s own search of the State of
Nebraska Online Employee Directory,9 it was found that four current NDCS
employees at the Nebraska State Penitentiary have names that are correct matches:
Cody Eastman; Micala L. Wessel; Galen R. Schaffer; and Matthew U. Partida. The
court was unable to find a directory listing for Defendants M. Spainhower and
Peter.10 Accordingly, the court will direct the clerk of the court to complete summons
forms and USM-285 forms for Defendants Eastman, Wessel, Schaffer, and M.
Partida using the information found in the court’s search of the State of Nebraska
Online Employee Directory for service by the United States Marshals Service.11 For
Defendants M. Spainhower and Peter, Plaintiff must provide additional identifying
information (i.e. full names and/or address) to permit the Marshals Service to initiate
service of process.

      8
         The only identifying information provided in the Complaint and Amended
Complaint is that Defendants Wessel and Peter held the rank of corporal, and
Defendant Eastman was a lieutenant. (Filing 1 at 4; Filing 17 at 7.)
       9
         Available at https://ne-phonebook.ne.gov/PhoneBook/faces/welcome.jsp.
       10
          However, there was a listing for a Kade T. SpainHower.
       11
          Pro se litigants proceeding in forma pauperis are entitled to rely on service
by the United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782,
783 (8th Cir. 2013). Pursuant to 28 U.S.C. § 1915(d), in an in forma pauperis case,
“[t]he officers of the court shall issue and serve all process, and perform all duties in
such cases.” See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997) (language
in § 1915(d) is compulsory).

                                           13
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 14 of 16 - Page ID # 109




      IT IS THEREFORE ORDERED:

       1.     For purposes of initial review only, Plaintiff has stated viable Eighth
Amendment claims against Defendants Eastman, M. Spainhower, Peter, Wessel,
Schaffer, and M. Partida, in their individual capacities only, for (1) their alleged use
of excessive force against Plaintiff on July 28, 2018; and (2) deliberate indifference
to Plaintiff’s objectively serious medical needs, as a result of injuries he allegedly
sustained in the July 28, 2018 incident.

      2.    All other claims alleged in Plaintiff’s Amended Complaint are
dismissed without prejudice.

       3.     The clerk of the court may “terminate” the following Defendants, who
shall no longer be parties to this action: (1) Nebraska Department of Correctional
Services; (2) Robert Madsen; (3) Michele Wilhelm, (4) A. Larson; (5) F. Howard;
(6) Rathji, (7) Dzulysky; and (8) P. Larsen.

       4.   This action shall proceed to service of process against the following six
Defendants, in their individual capacities only: (1) Eastman; (2) M. Spainhower; (3)
Peter; (4) Wessel; (5) Schaffer; and (6) M. Partida.

       5.    For service of process on Defendants Eastman, Wessel, Schaffer, and
M. Partida in their individual capacities, the clerk of the court is directed to complete
a summons form and a USM-285 form for Cody Eastman; Micala L. Wessel; Galen
R. Schaffer; and Matthew U. Partida using the address “Nebraska State Penitentiary,
4201 South 14th Street, Lincoln, NE 68502,” and forward them together with a copy
of the Amended Complaint (Filing 17) and a copy of this Memorandum and Order
to the Marshals Service. The Marshals Service shall serve Defendants Eastman,
Wessel, Schaffer, and M. Partida personally in their individual capacities at the
Nebraska State Penitentiary, 4201 South 14th Street, Lincoln, NE 68502. Service
may also be accomplished by using any of the following methods: residence,
certified mail, or designated delivery service. See Fed. R. Civ. P. 4(e); Neb. Rev.
Stat. § 25-508.01 (Reissue 2016).




                                           14
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 15 of 16 - Page ID # 110




       6.     To obtain service of process on Defendants M. Spainhower and Peter,
Plaintiff must complete and return the summons form that the clerk of the court will
provide. The clerk of the court shall send two summons forms and two USM-285
forms to Plaintiff, together with a copy of this Memorandum and Order. Plaintiff
shall, as soon as possible, complete the forms and send the completed forms back to
the clerk of the court. In the absence of the forms, service of process cannot occur.

      7.     Upon receipt of the completed forms from Plaintiff, the clerk of the
court will sign the summons forms and forward them together with a copy of the
Amended Complaint (Filing 17) and a copy of this Memorandum and Order to the
United States Marshals Service for service of process on Defendants M. Spainhower
and Peter. The Marshals Service shall serve the Defendant using any of the following
methods: personal, residence, certified mail, or designated delivery service. See
Federal Rule of Civil Procedure 4(e); Neb. Rev. Stat. § 25-508.01 (Reissue 2016).

      8.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

       9.    Federal Rule of Civil Procedure 4(m) requires service of the complaint
on a defendant within 90 days of filing the complaint. However, Plaintiff is granted,
on the court’s own motion, an extension of time until 90 days from the date of this
order to complete service of process.

      10. The clerk of court is directed to set the following case management
deadline: May 12, 2021: check for completion of service of process.

      11. The parties are bound by the Federal Rules of Civil Procedure and by
the Local Rules of this court. Plaintiff shall keep the court informed of his current
address at all times while this case is pending. Failure to do so may result in
dismissal.

       12. Because this non-prisoner case is proceeding to service of process, and
at the direction of the court, this case is removed from the pro se docket. The clerk’s


                                          15
 8:19-cv-00420-BCB-SMB Doc # 28 Filed: 02/11/21 Page 16 of 16 - Page ID # 111




office shall randomly assign new judges to this case and request a reassignment order
from the Chief Judge.

      Dated this 11th day of February, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         16
